Citation Nr: 0520519	
Decision Date: 07/29/05    Archive Date: 08/08/05	

DOCKET NO.  04-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left ankle.   


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from two rating decisions dated December 
2002 and January 2003 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, in which 
the RO granted service connection for diabetes mellitus with 
a 20 percent evaluation and degenerative joint disease of the 
left ankle with a 10 percent evaluation.  The veteran, who 
had active service from June 1967 to April 1971, expressed 
disagreement with the rating evaluations assigned and 
appealed the decisions to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.

The veteran's claim for an initial disability rating in 
excess of 10 percent for degenerative joint disease of the 
left ankle will be addressed in the remand portion of this 
opinion.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding his diabetes 
mellitus claim has been obtained.

2.  The veteran's diabetes mellitus does not require insulin, 
restricted diet and the regulation of the veteran's 
activities.



CONCLUSION OF LAW

The schedular criteria for an initial disability rating in 
excess of 20 percent for diabetes mellitus, type II, have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.119, Diagnostic Code 7913 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. 
Collectively, the December 2002 rating decision and the 
Statement of the Case issued in connection with this appeal 
have notified the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
assigned a 20 percent evaluation.  In addition, a letter to 
the veteran dated in October 2002 specifically notified the 
veteran of the provisions of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefits 
initially sought and whether or not he or the VA bore the 
burden of producing or obtaining that evidence or 
information.

The Board acknowledges that the October 2002 letter sent to 
the veteran informed him of the evidence necessary to 
establish entitlement to service connection for diabetes 
mellitus, not the evidence necessary to substantiate his 
claim for a higher initial rating evaluation for diabetes 
mellitus.  However, since the veteran raised this increased 
rating issue in his Notice of Disagreement following the 
grant of service connection for diabetes, further notice of 
the VCAA does not appear to be required according to an 
opinion from the VA General Counsel. See VAOPGCPREC 8-2003 
(Dec. 22, 2003), ("if, in response to notice of its decision 
on a claim for which VA has already given the Section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, Section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but Section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  The Board is bound in 
its decisions by the precedent opinions of the Chief Legal 
Officer of the VA. 38 U.S.C.A. § 7104(c); 38 C.F.R. § 
20.101(a).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
Neither the veteran nor his representative have made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in connection with his claim.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

In a rating decision dated December 2002, the RO granted 
presumptive service connection for diabetes mellitus and 
assigned a 20 percent disability rating based upon the 
veteran's service records confirming his presence in Vietnam 
and his current diagnosis of diabetes.  The veteran asserted 
in statements dated April 2003 and April 2004 that his 
diabetes should be evaluated at a higher rating because he 
takes medications (Glyburide 2.5 mg/Metformin HCL 500 mg a 
day) and has a very restricted diet.  He believes that the 
RO's rating decision of 20 percent did not consider his 
prescribed medications, but was instead based on his diabetes 
being controlled by diet alone.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, as here, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).  

In this case, VA medical records and private medical records 
from Edward Martinez, M.D. dated April 2001 to July 2002 show 
that the veteran currently has uncomplicated (non-insulin) 
diabetes that is controlled.  A May 2001 VA medical record 
indicates that the veteran takes Metformin for his diabetes; 
however, the veteran has been advised that he might not need 
to take medication if he decreases his weight, controls his 
diet, and exercises.  The RO rated the veteran's diabetes as 
20 percent disabling on the basis of the medical evidence 
contained in the file showing that the veteran controlled his 
diabetes with a combination of restricted diet and 
medication.  

Pursuant to the provisions of 38 C.F.R. § 4.119, Diagnostic 
Code 7913, a 20 percent disability rating for diabetes is to 
be assigned when the evidence shows that the diabetes 
requires insulin and a restricted diet or the use of oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability rating is assigned for diabetes that requires 
insulin, restricted diet, and regulation of activities 
(emphasis added).  

The evidence of record clearly shows that the veteran's 
diabetes is controlled by medication and diet.  However, the 
record clearly notes that the veteran takes an oral 
hypoglycemic agent for his diabetes, not insulin, which is 
required under the rating criteria for a 40 percent rating 
evaluation.  Additionally, nothing in the record, including 
the veteran's statements, indicates that the veteran has 
restricted his activities due to his diabetes or been told to 
restrict his activities.  To the contrary, the VAMC records 
show that he has been instructed to exercise.  In the absence 
of evidence that the veteran requires insulin and is required 
to regulate his activities, a higher 40 percent rating is not 
warranted.  As such, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 20 percent.
 
Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the veteran that his diabetes has resulted 
in interference with his employability or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus, type II, is denied.


REMAND

A preliminary review of the record with respect to the 
veteran's claim for an increased rating for his degenerative 
joint disease discloses a need for further development prior 
to final appellate review.  The veteran contends that his 
current evaluation of 10 percent does not accurately reflect 
the severity of symptomatology associated with the 
disability, specifically the pain and discomfort he 
experiences.  

The United States Court of Veteran's Appeals has held that an 
evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  While 
the veteran was afforded a VA examination in January 2003 
regarding his service-connection claim for degenerative joint 
disease, the examination did not address the effect of any 
flare-ups of left ankle pain on the veteran's ability to 
function.  Id.  As such, the Board is of the opinion that the 
veteran should be afforded an additional examination of his 
left ankle in order to more fully ascertain the severity and 
manifestations of that disability.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action is required on his part.  Accordingly, this 
case is REMANDED for the following actions:  

The veteran should be afforded an 
examination of his left ankle to 
ascertain the severity and manifestations 
of his service-connected disability.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished, and the 
examiner is requested to report 
complaints and clinical findings in 
detail.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and the examination, the examiner 
is requested to report complaints and 
clinical findings pertinent to the 
veteran's left ankle disability in detail 
and opine as to whether the ankle 
disability causes moderate or marked 
limitation of motion.  The examiner is 
further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excess fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of motion, and if 
possible, report any additional 
functional impairment in degrees of 
limitation of motion.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since is it important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


